ELECTRONICALLY FILED




                                                                                                  FILED IN
                                                                                           1st COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
John D. Kinard                                                                             1/7/2015 1:02:55 PM
District Clerk
                                                                                           CHRISTOPHER A. PRINE
                                                                                                   Clerk


January 07, 2015




First Court of Appeals
Christopher A Prine Clerk of Court
301 Fannin 2nd floor
Houston TX 77002-2066

                                    NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 10-FD-1929, Styled In Re: In the Interest of a Child/ren- Filed in County Court at Law No. 2
of Galveston County, Texas

Dear Clerk:

Please find enclosed a copy of the (accelerated) notice of appeal filed in the above case. This case is assigned to the
1st Court of Appeals, Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: 10/08/2014
Notice of Appeal: January 5, 2015 & January 6, 2015 (First Amended)
Motion for New Trial filed: None
Request for Finding of Facts and Conclusions of Law filed: None
Trial Judge: Barbara Roberts
Court Reporter: Jana Fowler

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s
record. Any ‘Motions for Extension of Time’ to file the record on appeal must be filed directly with the Court of
Appeals. A copy of this assignment letter is being mailed to all counsel of record.

Sincerely,


John D. Kinard, District Clerk
Galveston County, Texas

By: /s/ Faye Edwards, Deputy



 600 59th Street, Room 4001, P. O. Box 17250, Galveston County Justice Center, Galveston, Texas 77551-
                                                 2388

                                 Phone (409) 766-2424          Fax (409) 766-2292


                                                                                                                      1
                                         ELECTRONICALLY FILED


Copy sent to


Erin L. Groce, Appellant
Attorney For Bobby Jo Smith
1120 Nasa Parkway, Suite 308
Houston, Texas 77058
Erin@grocelegal.com



Ryan A. Beason, Appellee
Attorney for Shankeshia Dominique Turner
18333 Egret Bay Blvd. Suite 33
Houston, Texas 77058
rbeason@galyen.com



Charlotte J Jernigan
Office of the Attorney General-Child Support Division
5300 FM. 2004 Rd
Lamarque, TX 77568
Charlotte.jernigan@cs.oag.state.tx.us



Hand Delivered
Jana Fowler-Court Reporter County Court Two
600 59th Street, Suite 2204
Galveston, TX 77551
jana.fowler@co.galveston.tx.us




 600 59th Street, Room 4001, P. O. Box 17250, Galveston County Justice Center, Galveston, Texas 77551-
                                                 2388

                                Phone (409) 766-2424    Fax (409) 766-2292


                                                                                                     2
                                                                                                    1/5/2015 3:39:47 PM
                                                                                                        JOHN D. KINARD
                                    ELECTRONICALLY FILED                                                   District Clerk
                                                                                                Galveston County, Texas



                                       NO. 10-FD 1929

IN THE INTEREST OF                             §    IN COUNTY COURT AT LAW
                                               §
B.J.S.                                         §    NUMBER2
                                               §
A CHILD                                        §    GALVESTON COUNTY, TEXAS

                                    NOTICE OF APPEAL

      This Notice of Appeal is filed by Bobby Jo Smith, Respondent, a party to this proceeding
who seeks to alter the trial court's judgment or other appealable order.

         1.   The trial court, cause number, and style of this case are as shown in the caption
              above.
         2.   The judgment or order appealed from was signed on October 8, 2015.
         3.   Bobby Jo Smith desires to appeal from all portions ofthejudgment.
         4.   This appeal is being taken to either the First or Fourteenth Court of Appeal s.
         5.   This notice is being filed by Bobby Jo Smith.
         6.   This is an accelerated appeal. This is not a parental termination case or a child
              protection case.
         7.   Appellant is presumed indigent and may proceed without advance payment of
              costs.


                                            Respectfully submitted,

                                            Groce Law Office PLLC
                                            11 20 NASA Parkway, Suite 308
                                            Houston, Texas 77058
                                            Tel: (28 1) 333-3833
                                            Fax: (28 1) 6 17-4226
                                            E-mail: erin@groce



                                             By: __~~~--~~--~~-------------­
                                                 Erin L. Groce
                                                 State Bar No . 24054546
                                                 Attorney for Bobby Jo Smith


                                     Certificate of Service

        I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5
of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:


                                                   Cause No. I 0-FD-1929: Respondent' s Notice of Appeal
                                                                                              Page I o f2

                                                                                                       3
                                   ELECTRONICALLY FILED




Party:                Shankeshia Dominique Turner
Lead attorney:        Ryan A. Beason, Bailey & Galyen
Address of service:   18333 Egret Bay Blvd. Suite 333, Houston, Texas 77058
Method of service:    by fax (281) 335-4774
Date of service:      January 5, 2015

Party:                Office of Attorney General - Child Support Division
Lead attorney:        N/A
Address of service:   5300 FM 2004, La Marque, Texas 77568
Method of service:    by fax (409) 986-9663
Date of service:      January 5, 2015




                                           Attorney for Respondent




                                                 Cause No. I 0-FD-1929: Respondent's Notice of Appeal
                                                                                          Page 2 of2

                                                                                                    4
                                                                                                      1/6/2015 5:07:47 PM
                                                                                                          JOHN D. KINARD
                                    ELECTRONICALLY FILED                                                     District Clerk
                                                                                                  Galveston County, Texas



                                       NO. 10-FD 1929

IN THE INTEREST OF                              §    IN COUNTY COURT AT LAW
                                                §
B.J.S.                                          §    NUMBER2
                                                §
A CHILD                                         §    GALVESTON COUNTY, TEXAS

FIRST AMENDED NOTICE OF APPEAL OF THE ORDER FOR ENFORCEMENT OF_
           CHILD SUPPORT ORDER AND ORDER TO APPEAR

      This Notice of Appeal is filed by Bobby Jo Smith, Respondent, a party to this proceeding
who seeks to alter the trial court's judgment or other appealable order.

         1.   The trial court, cause number, and style of this case are as shown in the caption
              above.
         2.   The judgment or order appealed from was signed on October 8, 2014.
         3.   Bobby J o Smith desires to appeal from all portions of the judgment.
         4.   This appeal is being taken to either the First or Fourteenth Court of Appeals.
         5.   This notice is being filed by Bobby Jo Smith.
         6.   This is an accelerated appeal. This is not a parental termination case or a child
              protection case.
         7.   Appellant is presumed indigent and may proceed without advance payment of
              costs.


                                             Respectfully submitted,

                                             Groce Law Office PLLC
                                             1120 NASA Parkway, Suite 308
                                             Houston, Texas 77058
                                             Tel: (281) 333-3833
                                             Fax: (281) 617-4226
                                             E-mail: erin@ grocele al


                                             By:_----.~,.t---¥-....::::....,::-+---\-=:......_-====F------­
                                                 Erin L. Groce
                                                 State Bar No. 24054546
                                                 Attorney for Bobby Jo Smith


                                     Certificate of Service

        I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5
of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

                                                    Cause No. 10-FD-1929: Respondent' s Notice of Appeal
                                                                                             Page 1 of2

                                                                                                         5
                                   ELECTRONICALLY FILED




Party:                Shankeshia Domiillque Turner
Lead attorney:        Ryan A. Beason, Bailey & Galyen
Address of service:   18333 Egret Bay Blvd. Suite 333, Houston, Texas 77058
Method of service:    by fax (281) 335-4774
Date of service:      January 6, 2015

Party:                Office of Attorney General- Child Support Division
Lead attorney:        N/A
Address of service:   5300 FM 2004, La Marque, Texas 77568
Method of service:    by fax (409) 986-9663
Date of service:      January 6, 2015



                                           Erin L. Groce \
                                           Attorney for ReSpondent




                                                Cause No. I 0-FD-1929: Respondent' s Notice of Appeal
                                                                                           Page 2 of2

                                                                                                   6
                                                               ELECTRONICALLY FILED



                                                                                In the ·
Petitioner/
Plaintiff



Respondent/
Defendant   --------------

                                                             Affidavit of lndigency
                                                              (Request to Not Pay Court Fees)

                                                           You must either 1) sign this form 1n                       You can be prosecuted •I you he
   lise this form to ask the court not to
   charge you for court fees. This form                    front of a notary public or 2) s1gn thiS                   on th1s form.
   is also called an ·'Affidavit of lnabHy                 form and sign and attach a                                 The court may or may not approve
   to Pay Court Costs·· or a ·'Pauper's                    completed "Unsworn Declaration"                            th:s request to not pay court fees.
   Oath." You can only use this form if:                   form. By sign1n.g in front of a notary,                    The court may order you to answer
   ( 1) you get public benefits because                    you sv1ear under oath that t11e                            questions about your finances at a
   you are poor m tL) you car 1't pay                      iAI'efffiBtiOA pro·Jided IS V' I@ •nd                      ; tt;at i1 1g, At tr.at l"icaring you v,i!l
   cool t fees.                                            correct. Sy ~igning and attaching an                       ea.e !o present evid@OGB to the
   The informat:on you give on this                        ·unsworn Declaration·· form, you                           judge of your income and expenses
    form must be current comp~ete, true                    declare under penalty of perjury that                      to prove that you have no ab1lity to
    and correct                                             the information provided is true and                      pay court fees.
                                                            correct.



    "My name is


    "I am above the age of eighteen (18) years, and I am fully competent to make this affidavit. I am unable to pay court
    casts The nah1re and amount of my income, resources, debts, and expenses are described in this form.



    G:> "I receive.tthh.'1"1 e publi.ccb                                                   b~a don indigency:
                                       b)M'Ili fits/government entitle. ments that ar·e··· o
         SSI    YWIC      \/'Food Stamps/SNAP      , TANF       1\t1Vtedicaid       CHIP          AABD
         Needs-based VA Pension      County Assistance, County Health Care, or General Assistance (GA)                                                           i
                                                                           Low-Income Energy Assistance
                                                                                                                         I


                          if you receive any of the abo;.:e public berefits, attach proof and fa.?eJ it ··Exhibit.· Proof oi Public Bene file>

     3
    ®.   AMy income sources are state
    Sf Unemployed since:
    (date)
         i Wages: I work as a
                                                                          :r i~=ome from another member of my ha::~;~~o:,;:vailable:
                                                                            0
          Child/spousal support :vty spouse's inca::
          Tips, bonuses     ~·· Military Housing            · Worker's Camp                Disability      ' Unemployment                 Social Security
         1Retirement/Pension .· Dividends, interest, royalties i,~                    2"' job or other income:
     ® "My      income a•uotmts are stated below.
                                                                                                               Total 1ncomc after /axes-+
     (a) My monthly net income after taxes are taken out is:
     (b) The amount I receive each month in public benefits is:                                                  Toial amount recai'.'Od-+

     (c) The amount of income from other people in my household is:*                                             Total amour:t received ----;.

          The amount 1receive each month from other sources is:                                                  Total amount received-+         +

     (e) M) TOTAL monthly inGome is                                                Add all sources of income above-+
             "List this income only if other members contribute to your household income
                                                                                                                                                            Page 1 of 2

   © TexasLawHelp.org- Affidavit of fndigency, November 2012                                                                                                7
                                                                      ELECTRONICALLY FILED


      G.l   About my dependents: "The people who depend on me financially ate listed below.




 : NtVJ ectn dU:£; 19.jq)13 Cma.l-eJ                                                                                                          Soh
 6                                                                                                                                                                    -----··-
      ~···-------




                                                                                                      ~lth ~ etc\                 ~   It                 X )          •
                                                                                                                                           '--                    s Lt.( )       )       )' l \Ui )'IT\)~
                                                                                                       School and child care
                                                                                                       Vehicle payments
                                                                                                       Gas, bus fare, auto repair                                 :%uK
R e a t t (~ause           ar   land) (Do oet r;st t;•
                                                        $
                                                            oo                 I= $ 2DS':Jt
                 r .                             r   r '• . •, . r   ., .   •            r'                    ,.

 ® "My debts include:                                                  n
To fist any other facts you want the court to .know, such as unusual medical expenses, family emergencies, etc .. attach enctht-r
page to this form and !abel it ·ExhiL:if: Additional Supporting Facts .., Check here if you attach another page. 1

 ® "I am unable to pay court costs. I verify that the statements made m thts afftdavtt are true and correct."

 ® Your Signature.~                   ,'fi;!•'




                                                                                                         .    -~           -;: .   ........ .
     State of Texas                                                                                          ......,       ••. i . .      /


     County of
     Print the narne of county wncre thjs Affidavit is rotarizcd

     Sworn to and subscribed before me today,                                                                       . by
                                                                                                                                   Print name of person who is signing this Affidad.
                                                                                                                                   NU i the notary s name.


                                                                                                                                                                                       Page 2 of 2

© TexasLawHelp.org -Affidavit of lndigency, November 2012                                                                                                                         8